       Case 8:21-cv-01353-JLS Document 1 Filed 08/16/21 Page 1 of 3 Page ID #:1




1    TRACY L. WILKISON
     Acting United States Attorney
2    DAVID M. HARRIS
     Assistant United States Attorney
3    Chief, Civil Division
     RICHARD M. PARK
4    Assistant United States Attorney
5    Acting Chief, Financial Litigation Section
     ROBERT I. LESTER (CBN 116429)
6    Assistant United States Attorney
           Federal Building, Suite 7516AA
7          300 North Los Angeles Street
           Los Angeles, CA 90012
8          Telephone: (213) 894-2464
           Facsimile: (213) 894-7819
9          Email: robert.lester@usdoj.gov
10   Attorneys for Plaintiff
     United States of America
11
                             UNITED STATES DISTRICT COURT
12
                       FOR THE CENTRAL DISTRICT OF CALIFORNIA
13
14
     UNITED STATES OF AMERICA,                    No. 2:21-cv-06609
15
                         Plaintiff,                   [SACR 15-0099-JLS]
16
                  v.                              UNITED STATES OF AMERICA’S
17                                                APPLICATION FOR ISSUANCE OF:
     DAVID M. MORROW,
18                                                  WRIT OF CONTINUING
                         Defendant.                 GARNISHMENT TO GARNISHEE
19                                                  BANK OF AMERICA, N.A.
20                                                  [28 U.S.C. § 3205(b)]

21                                                    and
22                                                  CLERK’S NOTICE OF
                                                    ENFORCEMENT TO DEBTOR
23                                                  [28 U.S.C. § 3202(b)]
24
25
26
27
28
       Case 8:21-cv-01353-JLS Document 1 Filed 08/16/21 Page 2 of 3 Page ID #:2




1          The United States of America, in accordance with 28 U.S.C. § 3205(b)(1),
2    applies for a Court order issuing a writ of continuing garnishment as to Bank of
3    America (“Garnishee”), in order to secure payment by defendant David M. Morrow
4    on the criminal judgment debt entered in United States v. David M. Morrow,
5    SACR 15-0099-JLS. In connection with this application, the United States also seeks
6    the issuance of a Clerk’s notice pursuant to 28 U.S.C. § 3202(b), as prepared and
7    submitted by the United States as an attachment to this application.
8          On or about January 25, 2018, this Court entered an order imposing the following
9    criminal judgment debt against David Morrow:
10              Restitution: $14,025,904.81
11              Fine: $50,000.00
12              Special assessment: $200.00
13         David Morrow’s Social Security Number XXX-XX-3881. His address is David
14   M. Morrow, Reg. No. 73191-112, FCI Terminal Island, 1299 Seaside Avenue, San
15   Pedro, California 90731.
16         As of August 11, 2021, the principal balance on the January 25, 2018 Order is
17   $13,807,750.92. Demand for payment of the above-stated debt was made upon David
18   Morrow more than thirty (30) days before the date of this application, and David
19   Morrow has not paid the amount due.
20         The United States seeks herein to garnish “the property and rights to property”
21   of Defendant -- which includes the community property portion of the assets of his
22   wife, Linda Morrow,1 that are in the possession, custody, or control of Garnishee. As
23   this Court recently stated, “[b]ecause it is part of ‘all property and rights to property of
24   the person’ subject to the restitution order, 18 U.S.C. § 3613(c), property co-owned by a
25   criminal defendant and his or her spouse, including community property, is subject to
26
27
           1
28            Linda Morrow’s Social Security Number is XXX-XX-7489. Linda Morrow’s
     address is: Inmate Linda B. Morrow, XXXXXXXXX, XXXXX, AZ.
                                                   2
       Case 8:21-cv-01353-JLS Document 1 Filed 08/16/21 Page 3 of 3 Page ID #:3




1    garnishment.” United States v. Fisher, SACV 18-1054-JLS, 2018 WL 6307901, at *2
2    (C.D. Cal. Nov. 1, 2018) (citing United States v. Berger, 574 F.3d 1202, 1206 (9th Cir.
3    2009) and Cal. Fam. Code § 910(a).) See also 28 U.S.C. § 3205(a) (“Co-owned property
4    is subject to garnishment to the same extent as co-owned property is subject to
5    garnishment under the law of the State in which such property is located.”)
6          Here, it is believed that Bank of America is in the possession, custody, or control
7    of funds belonging to PSP Holdings, LLLP, and Linda Morrow -- defendant David
8    Morrow’s wife -- is the ultimate owner of and is or was the sole signatory for PSP
9    Holdings, LLLP’s account(s) at Bank of America. Accordingly, Defendant has a
10   substantial nonexempt interest in any funds of PSP Holdings, LLLP. By and through
11   this application for writ of continuing garnishment, the United States seeks to take the
12   funds or property from Defendant to secure payment towards the criminal judgment
13   debt. 28 U.S.C. § 3205 (b)(1)(C).
14         The name and address of Garnishee or Garnishee’s authorized agent is:
15                Bank of America, N.A.
                  Attn: Legal Order Process
16
                  800 Samoset Drive
17                Mail Code: DE5-024-02-08
                  Newark, Delaware 19713
18
19   DATED: August 16, 2021.                      Respectfully submitted,
20                                                TRACY L. WILKISON
                                                  Acting United States Attorney
21                                                DAVID M. HARRIS
22                                                Assistant United States Attorney
                                                  Chief, Civil Division
23                                                RICHARD M. PARK
                                                  Assistant United States Attorney
24                                                Acting Chief, Financial Litigation Section
25                                                    /s/ Robert I. Lester
26                                                ROBERT I. LESTER
                                                  Assistant United States Attorney
27                                                Attorneys for Plaintiff
                                                  United States of America
28
                                                  3
